Citation Nr: 1818782	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine disability, to include scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to August 2012.

This matter is before the Board of Veterans' Appeals from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  RO jurisdiction subsequently transferred to Detroit, Michigan.

The Veteran testified before the undersigned at a September 2017 Board videoconference hearing.  A transcript is of record.


FINDING OF FACT

Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by symptoms approximating painful motion of the thoracolumbar spine with forward flexion greater than 30 degrees, but not greater than 60 degrees, with no manifestations of ankylosis, or incapacitating episodes due to intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for the service-connected lumbar spine disability from August 6, 2012, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237, 5243 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

The Veterans Claims Assistance Act obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran specifically seeks a 20 percent evaluation for his lumbar spine disability from August 6, 2012 - the effective date of his award of service connection.  September 2017 hearing transcript at 3.  As discussed below, the Board grants a 20 percent rating for his lumbar spine disability from such date.  This grant constitutes a complete grant of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  Consequently, the Board need not address the duties to notify and assist any further.

II. Increased Rating

A. Legal Criteria

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  When an appeal is based on the assignment of an initial rating for a disability, VA shall evaluate the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board must also consider whether flare-ups lead to additional functional loss.  Id.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included
. 
* A 100 percent rating requires unfavorable ankylosis of the entire spine.
* A 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 
* A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 
* A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
* A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2); Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (5).

Intervertebral disc syndrome is rated under DC 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Note (6).  A 20 percent rating is assigned when the evidence shows incapacitating episodes lasting at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes lasting at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is warranted when the evidence shows incapacitating episodes lasting at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires treatment and bedrest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243.

B. Analysis

The Veteran's lumbar spine disability is currently rated as 10 percent disabling under DC 5237 for lumbosacral strain.  The Veteran specifically seeks a 20 percent rating from the effective date of his award of service connection, August 6, 2012.  September 2017 Hearing Transcript at 3.

At his September 2017 Board hearing, the Veteran and his representative argued that his scoliosis entitled him to a 20 percent rating, as applicable criteria allows for such a rating where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis.  38 C.F.R. § 4.71a, General Rating Formula.  The Board explained to the Veteran that the evidence would first have to show that the Veteran suffered from muscle spasm or guarding severe enough to cause such scoliosis.  The Board has subsequently identified evidence that entitles the Veteran to his requested 20 percent rating for his lumbar spine disability for the entire period on appeal.

The RO granted the Veteran's initial 10 percent rating for his lumbar spine disability based upon a July 2012 VA examination that showed thoracolumbar spine forward flexion limited to 70 degrees.  Considered alone, such limitation would indeed place the Veteran's lumbar spine disability symptomatology within the criteria for a 10 percent rating.  However, the Board notes that the July 2012 VA examiner also recorded objective evidence of painful motion beginning at 50 degrees of flexion, and the Veteran reported daily flare-ups marked by increased pain with bending, running, and lifting.

Considering that the July 2012 VA examination report shows the start of the Veteran's painful motion (50 degrees) and the actual limit of thoracolumbar forward flexion (70 degrees) to straddle the 60 degree limitation requirement for a 20 percent rating - and that the Veteran suffers from additional functional loss due to daily flare-ups - the Board here finds that functional loss due to pain and flare-ups renders the Veteran's thoracolumbar forward flexion approximate to forward flexion greater than 30 degrees but not greater than 60 degrees as of the July 2012 VA examination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The General Rating Formula allows a 20 percent rating for such limitation of thoracolumbar forward flexion.  Consequently, the Veteran is entitled to a 20 percent rating from August 6, 2012, the original effective date and the first day after the Veteran separated from active service. 

Although a 20 percent rating for the lumbar spine disability constitutes a full grant of the benefit sought by the Veteran on appeal, the Board has also considered whether the evidence indicates the Veteran may warrant a rating beyond 20 percent for his lumbar spine disability.  After review of the record, the Board has identified no evidence to establish that the Veteran suffers from forward flexion of the thoracolumbar spine limited to 30 degrees or less, ankylosis, or incapacitating episodes due to intervertebral disc syndrome to warrant a rating beyond 20 percent under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5235, 5243.

Accordingly, the Board grants a 20 percent rating for the Veteran's lumbar spine disability effective August 6, 2012.  This action constitutes a full grant of the benefit sought on appeal for reasons previously stated.


ORDER

Entitlement to an initial increased rating of 20 percent, but no greater, for service-connected lumbar spine disability from August 6, 2012, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


